           Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 1 of 16



     Jere L. Beasley (BEA020)
 1   jere.beasley@beasleyallen.com
     Rhon E. Jones (JON093)
 2   rhon.jones@beasleyallen.com
     John E. Tomlinson (TOM014)
 3   john.tomlinson@beasleyallen.com
 4   BEASLEY, ALLEN, CROW, METHVIN,
      PORTIS AND MILES, P.C.
 5   Post Office Box 4160
     218 Commerce Street
 6   Montgomery, Alabama 36103
     Phone: (334) 269-2343
 7   Fax:(334) 954-7555
 8   Jamie A. Johnston (JOH164)
     jamie@jjohnstonpc.com
 9   Jamie A. Johnston, P.C.
     509 Cloverdale Road
10   Suite 101
     Montgomery, Alabama 36106
11   Telephone: 334.202.9228
     Facsimile: 334.265.8789
12
13   Attorneys for Plaintiff
                                 UNITED STATES DISTRICT COURT
14                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                  SAN FRANCISCO DIVISION

16
     IN RE: ROUNDUP PRODUCTS LIABILITY                MDL No. 2741
17   LITIGATION
                                                      Case No. 3:16-md-02741-VC
18
     _________________________________________
19                                                    PLAINTIFF’S REPLY TO DEFENDANT
     This document relates to:                        MONSANTO COMPANY’S OPPOSITION TO
20                                                    PLAINTIFF’S MOTION TO REMAND
     Phillip Mowry v Monsanto Company, et al., Case
21
     No. 3:20-cv-05536-VC
22                                                    Hearing Date:   December 3, 2020
     Plaintiff Phillip Mowry, only                    Time:           10:00 A.M.
23                                                    Courtroom:      4
24
25
26
27
28


          ___________________________________________________________________________________
                          PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                       3:20-cv-05536-VC & 3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 2 of 16




 1                                         TABLE OF CONTENTS
 2
 3   TABLE OF CONTENTS………………………………………………………………….………..………...i
 4   TABLE OF AUTHORITIES……………………………………………………………….…….…........ii, iii
 5   INTRODUCTION .…...……………………………………………………...………………….….……….1
 6   ARGUMENT ………………………………………………………………………………………..…..…...1
 7   I.     Monsanto’s Removal is Untimely ..……………………………………….…………….……….…1
 8
     II.    Monsanto’s Claim of Fraudulent Joinder Fails Because the Undisputed Evidence
 9
            Establishes Beyond a Possibility That Plaintiff Stated Viable Causes of Action Against
10
            Harwell………………………………………………………………………………….….…….…4
11
            (a) Harwell is Not an Innocent Seller Under Alabama Code §6-5-521 ……… ………..…………6
12
               (I)     Harwell’s Tort and Breach of Contract Claims are Independent of the Design
13
                       and Manufacturer of Roundup®.……………….…….…………………….….……….6
14
               (II)    Harwell is Not an “Unknowing Seller” of Roundup®……………………….…………9
15
16   CONCLUSION………………………………………………………………………………….………... 10
17
18
19
20
21
22
23
24
25
26
27
28

                                                   i.
           ___________________________________________________________________________________
                         PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                     3:20-cv-05536-VC and 3:16-md-02741-VC
             Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 3 of 16




 1                                      TABLE OF AUTHORITIES
 2   Cases                                                                                   Page(s)
 3
     Arias v. Follet Higher Educ. Corp.,
 4    No. 8:18-cv-01965-JLS-JDE, 2019 WL 484192 (C.D. Cal. Feb 7. 2019)….……………….…………….5
 5   Barnes v. Gen. Motors, LLC,
       No. 2:14-cv-00719-AKK, 2014 WL 2999188, at *4-5 (N.D. Ala. July 1, 2014) ………….…..…...8, 9, 10
 6   .
 7   Crowe v. Coleman,
       113 F. 3d 1536, 1538, (11th Cir. 1997) ……………………………………………………………….……4
 8
     Feizbakhsh v. Travelers Commerical Ins. Co.,
 9    No. LA CV16-02165mJAK (Ex), 2016 WL 8732296 (C.D. Cal. Sept. 9. 2016)…………………….……5

10   Florence v. Crescent Res., LLC,
      484 F.3d at 1293, 1299 (11th Cir. 2007)………………………………………..………….……….………4
11
     Gaus v Miles, Inc.,
12    980 F.2d 564, 566 (9th Cir. 1992) ………………………………………………………….………………4
13   Grancare, LLC v. Thrower by and through Mills,
      889 F.3d 543, 549 (9th Cir. 2018) ……………….……………………………………….……………...…4
14
     Harris v. Bankers Life & Cas. Co.,
15     425 F.3d 689, 695, 696 (9th Cir. 2005) ………………………………………………………………….3, 4
16   .
     Haywood v. Alexander,
17     121 So.3d 972, 974-75 (Ala. 2013) ………………………………………………………………………..6

18   Kruso v Int’l Tel. & Tel. Corp.,
      872 F.2d 1416, 1426 (9th Cir. 1989)……………………………………………………………………......5
19
     Lazenby v ExMark Mfg. Co.,
20    No. 3:12-cv-82-WKW, 2012 WL 3231331, at *3 (N.D. Ala. Aug. 6, 2012) ……………………………..8
21   Libhart v. Santa Monica Dairy Co.,
      592 F.2d 1062, 1064 (9th Cir. 1979) ………………………………………………………………………4
22
     Martinez v. McKesson Corp.,
23    No. 3:15-cv-02903-H-JLB, 2016 WL 5930271 (S.D. Cal. April 7, 2016 …………………………………5
24   Morris v. Princess Cruises, Inc.,
      236 F.3d 1061 (9th Cir. 2001) ……………………….……………………………………………………..5
25
26   Nasrawi v. Bulk Consultants, LLC.,
     776 Supp. 2d 1166, 1169-1170 (E.D. Cal. 2011) ………………………………………………………..…5
27
     Reyes v. Better Living, Inc.,
28    174 So.3d 342 (Ala. 2015) ……………………………………………………………………………….6
                                                     ii.
             ___________________________________________________________________________________
                          PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                      3:20-cv-05536-VC and 3:16-md-02741-VC
            Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 4 of 16



     Ritchey v. UpJohn Drug Co.,
 1    139 F.3d 1313 (9th Cir. 1998) ……………………………………………………………………………5
 2   Sewell v. Smith & Wesson Holding Corp.,
      No. 4:12-cv-00364-KOB, 2012 WL 2046830 at *2 (N.D. Ala. June 1, 2012) ………………..…..…...8, 9
 3
 4   Stillwell v. Allstate Ins. Co.,
      663 F.3d 1329, 1332-33 (11th Cir. 2011) ………….……………………………………………………...4
 5
     Univ. of S. Alabama v. Am. Tobacco Co.,
 6    168 F.3d 405, 411 (11th Cir. 1999) ……………………………………………………………………….4

 7   Waits v Kubuta Tractor Corp.,
      No. 7:19-cv-01080-LSC, 2019 WL 4917903, at *3 (N.D. Ala. Oct. 4, 2019) ……………………..6, 8, 10
 8
 9   Statutes
10   28 U.S.C. 1446 ……………………………………………………………………………………………..1
11   Ala. Code 6-5-501 (1975) ………………………………………………………………………………….2
12   Ala. Code 6-5-521 (1975) ………………………………………………………..……..…….2, 5, 6, 7, 8, 9
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     iii.
            ___________________________________________________________________________________
                         PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                     3:20-cv-05536-VC and 3:16-md-02741-VC
              Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 5 of 16




 1                                               INTRODUCTION
 2            Plaintiff Phillip Mowry (“Plaintiff”), by and through his undersigned attorneys, and in reply to
 3   Defendant Monsanto’s opposition, respectfully requests that this Court remand this action to the Circuit
 4   Court of Montgomery County, Alabama. It is undisputed and clear that Defendant Monsanto’s only basis
 5   for federal court jurisdiction is reliant on the theory that the non-diverse co-defendant, Harwell’s Green
 6
     Thumb Nursery, Inc. (“Harwell”) was fraudulently joined. However, Defendant Monsanto has failed to
 7
     timely and persuasively meet its burden of establishing diversity jurisdiction. 1 For the reasons contained
                                                                                      0F




 8
     herein and the arguments proposed in the initial Motion to Remand Brief, Plaintiff has and will show
 9
     this Court that this action was untimely and improperly removed and should be remanded back to state
10
     court in Alabama.
11
12                                                  ARGUMENT

13       I.   Monsanto’s Removal is Untimely
14            “[I]f the case stated by the initial pleading is not removable, a notice of removal may be filed
15   within 30 days after receipt by the defendant, through service or otherwise, of a copy of an amended
16   pleading, motion, order or other paper from which it may first be ascertained that the case is one
17   which is or has become removable.” 28 U.S.C.A. § 1446 (emphasis added). Monsanto relies on
18   Harwell’s Verified Answers to Monsanto’s First Set of Interrogatories and an affidavit from Charles
19
     Harwell, received March 19, 2020 and March 23, 2020, respectively, as “other paper” necessary to
20
     trigger the second 30-day removal window. Regardless of the author and origin of these documents,
21
     Monsanto’s removal is untimely because the grounds upon which Monsanto alleges fraudulent joinder—
22
     and thereby its removal—were clearly ascertainable from Harwell’s June 4, 2019 Answer to Plaintiff’s
23
     Complaint.
24
              As Monsanto acknowledges on page 10 of its Brief in Opposition to Plaintiff’s Motion to
25
     Remand (MDL Doc. #32), Harwell’s Answer raises Alabama’s Innocent Seller affirmative defense,
26
27
28   1
       Plaintiff does not waive any arguments set out in his original Motion to Remand and incorporates the
     same arguments as if set forth fully herein.
                                                           1
                   ___________________________________________________________________________________
                           PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                         3:20-cv-05536 and 3:16-md-02741-VC
            Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 6 of 16




 1   making ascertainable the basis on which Monsanto now argues fraudulent joinder, more than one year
 2   later, relating to Plaintiff’s “product liability actions”. See Harwell Answer, p. 20 ¶ 22 (citing Alabama
 3   Code §§ 6-5-501 and 6-5-521). The same is certainly true for Plaintiff’s remaining causes of action
 4   against Harwell.
 5          Harwell’s June 2019 Answer clearly denies Plaintiff’s allegations (See Harwell Answer, p. 5 ¶s
 6
     34, 37), including the following which form the basis of Monsanto’s fraudulent joinder claim pertaining
 7
     to Plaintiff’s fraud causes of action:
 8
            [Plaintiff] purchased the Roundup® from Defendant Harwell’s Green Thumb Nursery,
 9          Inc. who also had access to the safety studies and information described herein . . . .
10          [Harwell] provided Plaintiff instructions and assisted Plaintiff with the usage, handling,
            mixing, applying, and spreading of Roundup® and in doing so provided Plaintiff
11          assurances of the safety of Roundup®.
12   (Complaint, p. 5 ¶ 34).
13
            [Harwell] undertook to select for Mowry the product to be used. [Harwell] had the
14          opportunity to inspect and the superior knowledge of the product to that of Mowry. The
            subject product was not displayed or sold in such a way to notify Mowry that the
15          Roundup® was a carcinogenic and a hazardous substance that could and more than likely
            would lead to Lymphoma which Mowry now suffers. . . .
16
     (Complaint, p. 5 ¶ 37). These portions of Harwell’s Answer plainly contend that Harwell’s agents had
17
     no access to safety studies and information, that Harwell did not provide instructions or assistance, and
18
     that Harwell made no assurances of the safety of Roundup®.
19
            Monsanto’s argument against Plaintiff’s fraudulent suppression and concealment claims also
20
     points to no new information, not previously revealed in Harwell’s June 2019 Answer, which made
21
     ascertainable this alleged fraudulent joinder. (Monsanto’s Brief in Opposition to Plaintiff’s Motion to
22
     Remand, MDL Doc. #32, p. 16–17). Harwell’s June 2019 Answer plainly denied having undisclosed
23
     knowledge of any alleged dangerous propensity. Additionally, Monsanto’s basis for arguing against
24
25   Plaintiff’s Deceptive Trade Practices cause of action was ascertainable from the face of Harwell’s June

26   2019 Answer, which stated the following:

27          [Harwell] made no warranties of any kind or any representations of any nature whatsoever
            to Plaintiff. If any such warranties were made, which Harwell’s Green Thumb Nursery,
28          Inc. specifically denies, then Plaintiff failed to give notice of any breach thereof.

                                                          2
                  ___________________________________________________________________________________
                          PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                        3:20-cv-05536 and 3:16-md-02741-VC
              Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 7 of 16




 1   Harwell Answer, p. 19 ¶ 16 (emphasis added). Again, Monsanto points to no new information, not
 2   previously revealed in Harwell’s June 2019 answer, which made ascertainable its fraudulent joinder
 3   argument now being presented more than a year later.
 4            Arguing against Plaintiff’s wantonness count, Monsanto claims that Harwell’s Verified
 5   Interrogatory Responses and Harwell’s affidavit first made Monsanto aware of Harwell’s reliance on the
 6
     U.S. Environmental Protection Agency’s approval and registration of Roundup®-branded products in
 7
     selling Roundup®-branded products. (Monsanto’s Brief in Opposition to Plaintiff’s Motion to Remand,
 8
     MDL Doc. #32, p. 18). This is, again, not new information. Affirmative defenses 5–9, raised in Harwell’s
 9
     June 2019 Answer, all provide notice of the same, and thus rendered ascertainable Monsanto’s alleged
10
     grounds for removal. 2 Monsanto cites Harris v. Bankers Life & Cas. Co. for the proposition that the
                            1F




11
     thirty-day removal clock is not triggered by a pleading which provides a mere “clue,” only, as to the
12
     basis for removal. (Monsanto’s Brief in Opposition to Plaintiff’s Motion to Remand, MDL Doc. #32, p.
13
     10 (quoting Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 696 (9th Cir. 2005))). However, the facts
14
15   presented by Harris significantly deviate from the present case in that Harris’s initial pleading “did not

16   affirmatively reveal information to trigger removal based on diversity jurisdiction because the initial

17   pleading only stated [Defendant’s] 1972 residency, not his citizenship, and certainly not his citizenship

18
19
     2
         Pages 17–18, ¶s 5–9 of Harwell’s Answer to Plaintiff’s Complaint state the following:

20            5. . . .[T]he products at issue were designed, manufactured, marketed and labeled with proper
              warnings, information, cautions and instructions, in accordance with the state of the art and the
21
              state of scientific and technological knowledge.
22            6. . . .[T]he products at issue were not defective or unreasonably dangerous in that they complied
              with, at all relevant times, all applicable government safety standards.
23            7. Plaintiff’s claims against Harwell’s Green Thumb Nursery, Inc. are preempted, in whole or in
              part, by applicable federal law relating to the design, testing, producing, manufacturing, labeling,
24
              distributing, modeling, processing, and supply of Roundup®-branded products and/or
25            glyphosate-containing products.
              8. Plaintiff’s claims against Harwell’s Green Thumb Nursery, Inc. are preempted, in whole or in
26            part, because of U.S. EPA findings that glyphosate does not cause cancer in humans and/or
27            because of U.S. EPA-approved product labeling.
              9. Plaintiff’s claims against Harwell’s Green Thumb Nursery, Inc. are barred, in whole or in part,
28            by the doctrine of primary jurisdiction, including by the authority delegated by Congress to the
              U.S. EPA.
                                                           3
                   ___________________________________________________________________________________
                           PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                         3:20-cv-05536 and 3:16-md-02741-VC
             Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 8 of 16




 1   as of the filing of the complaint.” Harris v. Bankers Life & Cas. Co., 425 F.3d at 695. Conversely,
 2   Harwell’s June 2019 Answer, on its face, contains all the information necessary for Monsanto to make
 3   its present argument for removal based on Plaintiff’s alleged fraudulent joinder. Therefore, Harwell’s
 4   Answer triggered the second 30-day removal window, Monsanto’s removal was untimely and improper,
 5   and remand must be ordered.
 6
       II.   Monsanto’s Claim of Fraudulent Joinder Fails because the Undisputed Evidence
 7           Establishes Beyond a Possibility That Plaintiff Stated Viable Causes of Action Against
 8           Harwell

 9           As an initial matter, Monsanto highlights that Plaintiff’s argument for remand was formed on the

10   basis of Eleventh Circuit case law. Admittedly, Plaintiff did not offer this Court any Ninth Circuit case

11   law to support his positions in his initial memorandum. However, the Ninth Circuit and the Eleventh

12   Circuit share analogous standards for determining fraudulent joinder and remand. See Grancare, LLC v.

13   Thrower by and through Mills, 889 F.3d 543, 549 (9th Cir. 2018) (“This standard accords with that
14   adopted by a majority of our sister circuits”) (citing Stillwell v. Allstate Ins. Co., 663 F.3d 1329, 1332–
15   33 (11th Cir. 2011) (“no possibility” standard). Thus, although Plaintiff has argued there need be only a
16   slight possibility of a right to relief in order to defeat a claim of fraudulent joinder, based on Eleventh
17   Circuit case law—including Crowe v. Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997) and Florence v.
18   Crescent Res., LLC, 484 F.3d 1293, 1299 (11th Cir. 2007)—the same analysis applies in Ninth Circuit
19
     jurisprudence. Grancare, 889 F.3d at 549; Stillwell, 663 F.3d 1332–33. The Eleventh and the Ninth
20
     Circuits embrace the same, stringent removal standard, with a presumption against removal, under which
21
     courts reject federal jurisdiction “if there is any doubt as to the right of removal in the first instance.”
22
     Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam) (citing Libhart v. Santa Monica Dairy
23
     Co., 592 F.2d 1062, 1064 (9th Cir. 1979)); Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 411
24
     (11th Cir. 1999) (internal citations omitted) (“all doubts about jurisdiction should be resolved in favor
25
     of remand to state court”).
26
             It is worth briefly noting that Monsanto cites to roughly five cases where the court found
27
     fraudulent joinder, for the general proposition that a plaintiff must produce certain evidence to defeat a
28

                                                          4
                  ___________________________________________________________________________________
                          PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                        3:20-cv-05536 and 3:16-md-02741-VC
            Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 9 of 16




 1   claim of fraudulent joinder. However, in the first four cases cited, the court’s ruling was based on the
 2   plaintiff’s mere allegations failing to state a valid claim against fraudulently joined defendants. 3 In    2F




 3   Martinez, the fifth case cited, the court found fraudulent joinder of an alleged supplier of a defective
 4   product when, after concluding discovery pertaining to the origin of the product, the plaintiff’s allegation
 5   that the joined defendant supplied the product was plainly contradicted by all evidence produced. 4 Not3F




 6
     one of these five cases provide a cognizable analog to the present case, wherein discovery has not been
 7
     sufficiently completed and Plaintiff’s well-pleaded causes of action provide viable claims against
 8
     Harwell under Alabama law.
 9
            “In the Ninth Circuit, a non-diverse defendant is deemed a sham defendant if, after all disputed
10
     questions of fact and all ambiguities in the controlling state law are resolved in the plaintiff's favor, the
11
     plaintiff could not possibly recover against the party whose joinder is questioned.” Nasrawi v. Buck
12
     Consultants, LLC, 776 F. Supp. 2d 1166, 1169–70 (E.D. Cal. 2011) (citing Kruso v. Int'l Tel. & Tel.
13
     Corp., 872 F.2d 1416, 1426 (9th Cir.1989)). Plaintiff alleged causes of action against Defendant Harwell,
14
15   to include product liability, failure to warn, negligence, misrepresentation, along with breaches of

16   express and implied warranties. In relation to these six counts, Monsanto relies, exclusively, on a

17   nonsensical reading of Alabama Statute § 6-5-521—a reading in support of which Monsanto has

18   provided exactly zero cases applicable to the present facts. Resolving disputed questions of fact in

19   Plaintiff’s favor, Harwell is not a mere unknowing distributor of Roundup®, as Monsanto would have
20
21   3
        (Monsanto’s Brief in Opposition to Plaintiff’s Motion to Remand, MDL Doc. #32, p. 8–9 (citing
     Ritchey v. Upjohn Drug Co., 139 F.3d 1313 (9th Cir. 1998) (finding no possibility of cause of action
22   succeeding due to statute of limitations); Morris v. Princess Cruises, Inc., 236 F.3d 1061 (9th Cir. 2001)
23   (same finding due to alleged fraudulent statements being mere puffery, not factual assertions); Arias v.
     Follet Higher Educ. Corp., No. 8:18-cv-01965-JLS-JDE, 2019 WL 484192 (C.D. Cal. Feb. 7, 2019)
24   (same finding based on legally insufficient allegations within complaint); Feizbakhsh v. Travelers
     Commercial Ins. Co., No. LA CV16-02165 JAK (Ex), 2016 WL 8732296 (C.D. Cal. Sept. 9, 2016)
25   (same finding based on plaintiff’s legally insufficient allegations against insurance agent, personally,
     and based on FRCP 9))).
     4
26       (Monsanto’s Brief in Opposition to Plaintiff’s Motion to Remand, MDL Doc. #32, p. 8–9 (citing
     Martinez v. McKesson Corp., No. 3:15-cv-02903-H-JLB, 2016 WL 5930271 (S.D. Cal. April 7, 2016)
27   (finding fraudulent joinder when, after discovery, plaintiff did not dispute that the companies joined as
     defendants were not routine suppliers of the defective product, but, nonetheless, plaintiff’s allegation
28   that joined defendant supplied the product was based on pure conjecture—that the joined defendant could
     have supplied the product))).
                                                          5
                  ___________________________________________________________________________________
                          PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                        3:20-cv-05536 and 3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 10 of 16




 1   this Court believe. To the extent that Harwell lacked knowledge that Roundup® would cause cancer to
 2   Plaintiff, Monsanto’s argument still fails, as knowledge of the product’s danger is clearly irrelevant to at
 3   least six of Mowry’s pleaded allegations.
 4
              a.     Harwell is Not an Innocent Seller Under Alabama Code § 6-5-521
 5
            Section 6-5-521(b)(4) of the Alabama code, codifying what is known as the “innocent” or
 6
     “conduit” seller defense, “is not intended to protect distributors from independent acts unrelated to the
 7
     product design or manufacture, such as independent acts of negligence, wantonness, warranty violations,
 8
     or fraud.” Ala. Code § 6-5-521. Since 2011, when the Alabama Legislature amended Ala. Code § 6-5-
 9
     521, this statute has not been substantively interpreted or applied in a published Alabama decision. 5    4F




10
     However, Alabama Federal District Courts have lent some clarification.
11
12          In short, the statute immunizes innocent sellers from strict liability, but not from
            their independent torts or breaches of warranty. Under Alabama law, then, to prove
13          fraudulent joinder, it must “appear beyond doubt that the plaintiff can prove no set of
14          facts in support of the claim,” that the diversity-destroying defendants engaged in
            “independent acts” that might subject them to liability.
15
16   Waits v. Kubota Tractor Corp., No. 7:19-CV-01080-LSC, 2019 WL 4917903, at *3 (N.D. Ala. Oct. 4,
17   2019) (citing Ala. Code § 6-5-521; Haywood v. Alexander, 121 So.3d 972, 974–75 (Ala. 2013))
18   (emphasis added). In opposition to Plaintiff’s Motion to Remand, Monsanto argues that Harwell
19   distributing but not manufacturing or designing Roundup® provides Harwell with immunity, under
20   Alabama’s innocent seller statute, against Plaintiff’s product liability claims. (Monsanto’s Brief in
21
     Opposition to Plaintiff’s Motion to Remand, MDL Doc. #32, p. 11–15). Monsanto’s argument is
22
     misguided and Alabama’s innocent seller defense does not shield Harwell from liability for its
23
     independent tortious and otherwise wrongful conduct.
24
                      i.     Harwell’s Tort and Breach of Contract Claims are Independent of
25
                             the Design and Manufacture of Roundup®
26
27
     5
       The only published Alabama State court reference to § 6-5-521 is found in a dissent regarding whether
28   the amendments apply retroactively. See Reyes v. Better Living, Inc., 174 So.3d 342 (Ala. 2015) (Moore,
     C. J., dissenting) (arguing that these amendments should not apply retroactively).
                                                           6
                   ___________________________________________________________________________________
                           PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                         3:20-cv-05536 and 3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 11 of 16




 1          In accord with a commonsense interpretation of Alabama’s innocent seller defense, there is no
 2   direct relation between each of Mowry’s claims against Harwell, and Monsanto’s unreasonably
 3   dangerous design and manufacture of Roundup®. Much of Harwell’s and Monsanto’s tortious acts are
 4   “related” only in the sense that each generally pertains to the same product. More importantly, Plaintiff
 5   brings several claims against Harwell, under Alabama law, not merely based on its sale of Roundup®
 6
     (or Roundup®’s design and manufacture), but also that Harwell knew or should have known the
 7
     carcinogenic nature of the Roundup® provided, and that Harwell employees negligently provided hands-
 8
     on training and education to Mowry in the use and application of Roundup®. (Complaint, p. 14 ¶ 52, p.
 9
     9–10 ¶ 33–38). It is undisputed that Harwell employees, including but not limited to Charles Elliot, met
10
     with Plaintiff on numerous occasions to advise him of how to mix and apply Roundup® product. Harwell
11
     failed to act prudently, through its agents, when training Mowry to use Roundup®, in light of what
12
     Harwell knew or reasonably should have known. Id. If, hypothetically, Monsanto had provided its
13
     product with adequate warning which rendered Roundup® reasonably safe for its intended use, Harwell
14
15   may still be liable under Alabama law for its employees’ negligent instruction and demonstration,

16   applying Roundup® in a way which likely increased Plaintiff Mowry’s dermal exposure to glyphosate.

17          Citing the dictionary definition of “unrelated,” Monsanto contends that an alleged tortfeasor, not

18   the designer or manufacturer, may be liable under § 6-5-521(b)(4), only when his tortious conduct is

19   “not connected in any way” to the design or manufacture of the defective product. (Monsanto’s Brief in
20   Opposition to Plaintiff’s Motion to Remand, MDL Doc. #32, p. 13–15, n. 4). This position is patently
21
22
23
24
25
26
27
28

                                                         7
                 ___________________________________________________________________________________
                         PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                       3:20-cv-05536 and 3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 12 of 16




 1   absurd and has been rejected by Alabama U.S. District Courts in multiple cases. 6 Should Monsanto’s
                                                                                            5F




 2   argument be upheld, Alabama law would afford, effectively, no product liability remedy against a mere
 3   seller for any tortious conduct, no matter to what degree the seller engaged in his own independent
 4   fraudulent, wanton, or negligent conduct. Of course, Monsanto’s innocent seller argument must fail, as
 5   it requires an interpretation of this Alabama statute which would entirely preclude application of the
 6
     independent acts exception.
 7
            Additionally, Monsanto references Sewell v. Smith & Wesson in an effort to reinforce its flawed
 8
     and circular perception of § 6-5-521’s “independent acts” language. (Monsanto’s Brief in Opposition to
 9
     Plaintiff’s Motion to Remand, MDL Doc. #32, p. 13–14 (citing Sewell v. Smith & Wesson Holding Corp.,
10
     No. 4:12-CV-00364-KOB, 2012 WL 2046830, at *2 (N.D. Ala. June 1, 2012))). In Sewell, the Northern
11
     District of Alabama did, in fact, hold that a seller’s mere distribution of a defective firearm was not an
12
     “independent act,” within the language of § 6-5-521. Sewell, 2012 WL 2046830, at *2. However, the
13
     plaintiff’s allegations against this distributor were based only on the distributor selling the product in the
14
15   face of its recall and on the distributor failing to provide notice thereof to the plaintiff. Id. There was no

16   claim of the distributor negligently providing instruction or advisory literature, on the firearm’s features

17   or its safe use. Id. The distributor did not engage in any sort of firearm-handling lesson, nor did the

18   distributor otherwise provide any demonstration or recommendation as to how the plaintiff should best

19   operate the product. Id. Sewell presents a marked difference in circumstances to the present matter, where
20
21   6
       See e.g., Barnes v. Gen. Motors, LLC, No. 2:14-CV-00719-AKK, 2014 WL 2999188, at *4–5 (N.D.
     Ala. July 1, 2014) (ordering remand and holding AL’s innocent seller statute inapplicable to the mere
22   distributor of a defective automobile, because, although the distributor played no role in the design or
23   manufacture of the vehicle at issue, plaintiff’s allegation that the distributor sold the vehicle with
     knowledge of its dangerous condition was sufficiently independent of the vehicle’s design and
24   manufacture); Lazenby v. ExMark Mfg. Co., No. 3:12-CV-82-WKW, 2012 WL 3231331, at *3 (M.D.
     Ala. Aug. 6, 2012) (same; where plaintiff claimed that a distributor sold a lawnmower with knowledge,
25   merely, that it had no rollover protection system, the court found such claim sufficiently independent
     and unrelated to the lawnmower’s defective design or manufacture—lacking rollover protection; “[t]he
26   decision to stock and sell a product that was known to be likely or probable to cause injury could
     constitute an independent act of wantonness that is separate from any act related to the design or
27   manufacture of the product itself”) (emphasis added); Waits, 2019 WL 4917903, at *4 (same; holding
     that the distributor’s mere selling of the allegedly defective tractor without warning of probable danger,
28   when distributor should have been aware of such danger based on experience with similar products, was
     sufficiently independent).
                                                           8
                  ___________________________________________________________________________________
                          PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                        3:20-cv-05536 and 3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 13 of 16




 1   Harwell agents maintained thorough contact with Plaintiff Mowry and provided him with detailed
 2   instruction and on-site demonstration for using Roundup® and even suggested equipment, or the lack
 3   thereof, that could have caused Plaintiff more exposure to harmful Roundup® products. In this sense, it
 4   is simply untrue that Monsanto’s creation of this harmful product, and its deception related thereto, is
 5   “inextricably connected” to Harwell’s tortious conduct. To argue otherwise, especially in analogy to a
 6
     case as inapposite as Sewell, is a mistake and a position which should be rejected.
 7
            Moreover, to the extent that the scope of Alabama’s innocent seller defense is unclear, this
 8
     Court’s grounds, upon which it would rule in favor of remand, grow increasingly firm. With exactly no
 9
     Alabama State case law substantively interpreting its present innocent seller statute, and several Federal
10
     District Court opinions expressing plausible and distinct interpretations—none of which support
11
     Monsanto’s position—the defense upon which Monsanto relies is far from settled. Thus, any perceived
12
     failure by Mowry to state a viable cause of action against Harwell, contrived by § 6-5-521 or otherwise,
13
     must not be “obvious”—as the standard mandates.
14
15                  ii.     Harwell is Not an “Unknowing Seller” of Roundup®
16          Monsanto argues Harwell should be insulated as a distributor, likening this defendant to one
17   which “unknowingly sell[s] products that later prove to be defective.” (Monsanto’s Brief in Opposition
18   to Plaintiff’s Motion to Remand, MDL Doc. #32, p. 13, 15 (citing Barnes, 2014 WL 2999188, at *5)).
19   This position fails to address that Harwell’s actions were of much greater involvement than an ordinary
20   seller, and that Plaintiff Mowry alleges Harwell was aware or should have been aware of Roundup®’s
21   harmful properties, a claim for which adequate discovery has not yet been completed. Monsanto’s near-
22
     tagline citation also avoids the holding from Barnes entirely.
23
            In Barnes, an Alabama plaintiff brought a product liability suit against a group of defendants,
24
     including Alabama dealerships that sold a car from which the airbags had been removed, resulting in the
25
     driver’s death. 2014 WL 2999188, at *5. Arguing fraudulent joinder based on immunity derived from
26
     Alabama’s innocent seller statute, the removing defendants in Barnes—car dealerships, and mere
27
     distributors of the car at issue—contended “the ‘decision to sell’ theory advanced by [Plaintiff] . . . would
28

                                                          9
                  ___________________________________________________________________________________
                          PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                        3:20-cv-05536 and 3:16-md-02741-VC
           Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 14 of 16




 1   render the Innocent Seller Statute a nullity because a seller could always be sued if it sold a product
 2   alleged to be defective.” Id. The court rejected this argument as inapposite to the plaintiff’s case and held
 3   that the removing defendants failed to establish fraudulent joinder because the plaintiff’s claims were
 4   not simply that the dealerships unknowingly sold a car that later proved to be defective. Id. Rather, the
 5   plaintiff alleged the dealerships sold a car they knew to be dangerous—without airbags—and failed to
 6
     warn the decedent of those dangers, rendering Alabama’s innocent seller statute inapplicable. 7    6F




 7
            Presently, Mowry alleges Harwell was aware or should have been aware of Roundup®’s danger
 8
     to humans. Harwell had superior access to the product’s safety studies and information, providing
 9
     Harwell with, at minimum, constructive knowledge of Roundup®’s dangerous properties. Just as the
10
     Northern District of Alabama held in Barnes, in regard to dealerships allegedly having knowledge of the
11
     car’s defect, Harwell was not an innocent, mere conduit seller for which Alabama’s innocent seller
12
     statute provides a defense, and Monsanto’s argument to the contrary must fail.
13
            Needless to say, Harwell’s knowledge that Roundup® causes certain cancer diagnoses is an issue
14
15   in dispute and a question of fact. Yet, Plaintiff Mowry has not been afforded an opportunity to conduct

16   sufficient discovery in regard to Harwell and its knowledge of Roundup®’s dangerous properties.

17   Resolving disputed questions of fact in the Plaintiff’s favor, this Court should dismiss as premature

18   Monsanto’s contention that Harwell was a mere “unknowing seller” of Roundup® products.

19                                                CONCLUSION
20          For the foregoing reasons, in addition to those included in Plaintiff’s Motion to Remand Brief,
21   Plaintiff respectfully requests this Court to remand this matter to the Circuit Court of Montgomery
22
     County, Alabama.
23
24   7
       An additional example showing Monsanto’s reasoning is flawed presents in Waits v. Kubota Tractor
25   Corp., when the District Court granted a plaintiff’s motion to remand, consistent with the previous ruling
     in Barnes. 2019 WL 4917903, at *4 (citing Barnes, 2014 WL 2999188) (“Like the plaintiff in Barnes,
26   Waits does not merely claim that Martin Tractor and Sanders unknowingly sold a product that later
     proved to be defective. Rather, Waits alleges that Martin Tractor and Sanders knew or should have
27   known that the tractor was dangerous, and that they sold the tractor without warning of those dangers or
     negligently misrepresented the tractor as safe. . . . Alabama courts have not spoken to the meaning of
28   ‘independent acts’ within the innocent seller statute, and this Court must resolve this ambiguity in the
     state substantive law in Waits’ favor.”).
                                                          10
                  ___________________________________________________________________________________
                          PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                        3:20-cv-05536 and 3:16-md-02741-VC
          Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 15 of 16




 1   Dated: November 19, 2020
 2                                                        Respectfully submitted,

 3                                                        /s/ John E. Tomlinson
                                                          John E. Tomlinson (TOM014)
 4                                                        Jere L. Beasley (BEA020)
                                                          Rhon E. Jones (JON093)
 5                                                        BEASLEY, ALLEN, CROW, METHVIN,
                                                                  PORTIS AND MILES, P.C.
 6                                                        Post Office Box 4160 218 Commerce Street
                                                          Montgomery, Alabama 36103
 7                                                        Phone: (334) 269-2343
                                                          Fax: (334) 954-7555
 8                                                        john.tomlinson@beasleyallen.com
                                                          jere.beasley@beasleyallen.com
 9                                                        rhon.jones@beasleyallen.com
10
     OF COUNSEL:
11
12   Jamie A. Johnston (JOH164)
     Jamie A. Johnston, P.C.
13   509 Cloverdale Road
     Suite 101
14   Montgomery, Alabama 36106
     Telephone: 334.202.9228
15   Facsimile: 334.265.8789
     jamie@jjohnstonpc.com
16
     Attorneys for Plaintiff Phillip Mowry
17
18
19
20
21
22
23
24
25
26
27
28

                                                        11
                ___________________________________________________________________________________
                        PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                      3:20-cv-05536 and 3:16-md-02741-VC
     Case 3:16-md-02741-VC Document 12071 Filed 11/19/20 Page 16 of 16

                                     CERTIFICATE OF SERVICE


 1               I, John E. Tomlinson, hereby certify that, on November 19, 2020, I electronically filed

 2     the foregoing with the Clerk for the United States District Court for the Northern District of

 3     California using the CM/ECF system, which shall send electronic notification to counsel of

 4     record.
 5
                                                              /s/ John E. Tomlinson
 6                                                            JOHN E. TOMLINSON
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    12
     ___________________________________________________________________________________
                      PLAINTIFF’S REPLY TO DEFENDANT MONSANTO’S OPPOSITION
                                    3:20-cv-05536 & 3:16-md-02741-VC
